--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
Warrant Certificate # Placement Agent Warrant D  
##### Warrants





NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.


IN ADDITION, THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED, OR BE THE SUBJECT
OF ANY HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL TRANSACTION THAT WOULD
RESULT IN THE EFFECTIVE ECONOMIC DISPOSITION OF SUCH SECURITIES BY ANY PERSON,
UNTIL DECEMBER 10, 2010, EXCEPT IN ACCORDANCE WITH FINRA RULE 5110(G)(2).
 


CHINA SWINE GENETICS, INC.
 
FORM OF COMMON STOCK PURCHASE WARRANT
 
Original Issue Date:  June 11, 2010
 
This Warrant is Issued to:
__________________ (holder)


 
(hereinafter called the “Holder,” which term shall include the Holder’s legal
representatives, heirs, successors and assigns) by China Swine Genetics, Inc., a
Delaware corporation (hereinafter referred to as the “Company”).  This Warrant
may be transferred by the Holder only in accordance with the provisions of
Section 11.
 
1.           Exercise of Warrant.  (a) For value received by the Company from
the offering of preferred stock and warrants (the “Offering”), and subject to
the terms and conditions hereinafter set forth, the Holder is entitled, upon
surrender of this Warrant, (with the exercise notice form annexed hereto (the
“Exercise Notice”) duly executed) at the office of the Company at 077 Ala
Napunani Street, Honolulu, HI, or such other office in the United States of
which the Company shall notify the Holder hereof in writing, to purchase
________ shares of the Company’s common stock, par value $0.01 (“Common Stock”)
at an exercise price of $4.10 per share (the “Exercise Price”). This Warrant may
be exercised by presentation and surrender of this Warrant to the Company at its
principal executive offices with a written notice of the holder's intention to
effect a Net Exercise, including a calculation of the number of shares of Common
Stock to be issued upon such exercise in accordance with the terms hereof (a
“Net Exercise”).  In the event of a Net Exercise, in lieu of paying the Exercise
Price in cash, the holder shall surrender this Warrant for that number of shares
of Common Stock determined by multiplying the number of Warrant Shares to which
it would otherwise be entitled by a fraction, the numerator of which shall be
the difference between the then current Market Price per share of the Common
Stock and the Exercise Price, and the denominator of which shall be the then
current Market Price per share of Common Stock. For example, if the holder is
exercising 100,000 Warrants with a per Warrant exercise price of $0.20 per share
through a Net Exercise when the Common Stock's current Market Price per share is
$0.40 per share, then upon such Net Exercise the holder will receive 50,000
shares of Common Stock.  Market Price shall be defined as the average closing
bid price for the three days prior to exercise. This Warrant shall have a term
of five years from issuance.

 
 

--------------------------------------------------------------------------------

 
 
2.           Issuance of Stock Certificates.  As promptly as practicable after
surrender of this Warrant, the Company shall issue and deliver to the Holder a
certificate or certificates for the Common Stock, in certificates of such
denominations and in such names as the Holder may specify.
 
3.           Payment of Applicable Exercise Price.  If  the Holder does not
utilize the “Net Exercise” provision in Paragraph 1, above, payment of the
Exercise Price shall be made by check made payable to the order of the Company
or wire transfer of immediately available funds to a bank account designated by
the Company.
 
4.           Adjustment for Dividends, Distributions, Subdivisions,
Combinations, Mergers, Consolidations or Sale of Assets.
 
4.1         Manner of Adjustment.
 
(a)           Stock Dividends, Distributions or Subdivisions.  In the event the
Company shall issue shares of Common Stock in a stock dividend, stock
distribution or subdivision, the Applicable Exercise Price in effect immediately
before such stock dividend, stock distribution or subdivision shall,
concurrently with the effectiveness of such stock dividend, stock distribution
or subdivision, be proportionately decreased and the number of shares of Common
Stock purchasable by exercise of this Warrant shall be proportionately
increased.
 
(b)           Combinations or Consolidations.  In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.
 
(c)           Adjustment for Reclassification, Exchange or Substitution.  In the
event that the class of securities issuable upon the exercise of this Warrant
shall be changed into the same or a different number of shares of any class or
classes of stock, whether by capital reorganization, reclassification or
otherwise (other than any event addressed by Sections 4.1(a), 4.1(b) or 4.1(d)),
then and in each such event the Holder shall have the right thereafter to
exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of the class of securities
into which such Warrant might have been exercisable for immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.

 
 

--------------------------------------------------------------------------------

 

(d)           Adjustment for Merger, Consolidation or Sale of Assets.  In the
event that the Company shall merge or consolidate with or into another entity or
sell all or substantially all of its assets, this Warrant shall thereafter be
exercisable for the kind and amount of shares of Common Stock or other
securities or property to which a holder of the number of shares of Common Stock
of the Company deliverable upon exercise of this Warrant would have been
entitled upon such consolidation, merger or sale; and, in such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions set forth in this Section 5
with respect to the rights and interest thereafter of the Holder of this
Warrant, to the end that the provisions set forth in this Section 5 shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
shares of stock or other property thereafter deliverable upon the exercise of
this Warrant.
 
(e)           In the event that on or subsequent to the date of this Warrant,
the Company issues or sells any Common Stock, any convertible securities, or any
warrants or other rights to subscribe for or to purchase or any options for the
purchase of its Common Stock or any such convertible securities (other than
shares of Common Stock or options to purchase such shares issued to employees,
consultants, officers or directors in accordance with stock plans approved by
the Company’s board of directors) at an effective price per share which is less
than the then applicable Exercise Price (such effective price per share, the
“Adjusted Exercise Price”), then the Exercise Price in effect immediately prior
to such issue or sale shall be reduced effective concurrently with such issue or
sale to an amount equal to the Adjusted Exercise Price.


4.2           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Applicable Exercise Price pursuant to this
Section 4, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to the Holder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based.
 
4.3           Closing of Books.  The Company shall at no time close its transfer
books against the transfer of any shares of Common Stock issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely and
proper issuance of such shares.
 
5.             Covenants of the Company.
 
(a) During the period within which the rights represented by this Warrant may be
exercised, the Company shall at all times have authorized and reserved for the
purpose of issue upon exercise of the rights evidenced hereby, a sufficient
number of shares of the class of securities issuable upon exercise of this
Warrant to provide for the exercise of such rights.  All securities which may be
issued upon the exercise of the rights represented by this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable and
free from all taxes, liens and charges with respect to the issue thereof.  Upon
surrender for exercise, this Warrant shall be canceled and shall not be
reissued; provided, however, that upon the partial exercise hereof a substitute
Warrant of like tenor and date representing the rights to subscribe for and
purchase any such unexercised portion hereof shall be issued.
 
(b) Provided that the Common Stock underlying the Warrants have not been
registered, if at any time after the date hereof the Company proposes to
register any of its securities under the 1933 Act (other than by a registration
in connection with an acquisition in a manner which would not permit
registration of the securities for sale to the public, or a registration on Form
S-8, or any successor form thereto, or a registration on Form S-4, or any
successor form thereto) then the Company will at such time give prompt written
notice to the Holder of its intention to do so. Upon the written request or
request via electronic mail of the Holder, made within ten (10) days after the
receipt of such notice, choose to include any of the Common Stock underlying the
Warrants, the Company will, subject to the terms of this Agreement, use its
commercially reasonable best efforts to effect the registration under the 1933
Act of the Common Stock underlying the Warrants.  If at any time post Closing,
the Company closes on any other financing that grants to such investors “demand”
registration rights, the Holder shall be entitled to the same “demand” rights
granted to such investors.

 
 

--------------------------------------------------------------------------------

 
 
6.           No Rights as Shareholder Until Exercise.  This Warrant shall not
entitle the Holder to any voting rights or any other rights as a stockholder of
the Company but upon presentation of this Warrant at the office of the Company
pursuant to the provisions of this Warrant, the Holder shall forthwith be deemed
a stockholder of the Company in respect of the securities for which the Holder
has so subscribed and paid.
 
7.           No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Applicable Exercise Price or in the number of
shares issuable upon its exercise.  A Warrant issued after any adjustment or any
partial exercise or upon replacement may continue to express the same Exercise
Price and the same number of shares (appropriately reduced in the case of
partial exercise) as are stated on this Warrant as initially issued, and that
Exercise Price and that number of shares shall be considered to have been so
changed as of the close of business on the date of adjustment.
 
8.           Addresses for Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
and shall be deemed to have been duly made when delivered:
 
If to the Holder, to the Holder’s address as shown on the books of the Company;
or
 
If to the Company, to the address set forth on the first page of this Warrant.
 
9.           Substitution.  In the case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company shall issue a new Warrant of like tenor and
denomination and deliver the same (a) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (b) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft, or destruction of such Warrant (including, without
limitation, a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction), and of indemnity (or, in the case of the
initial Holder or any other institutional holder, an indemnity agreement)
satisfactory to the Company.
 
10.           Transfer Restrictions.  This Warrant shall not be transferable by
the Holder and shall be exercisable only by the Holder.  Without the prior
written consent of the Company, the Warrant shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Warrant or of any
rights granted hereunder contrary to the provisions of this Section 10, or the
levy of any attachment or similar process upon the Warrant or such rights, shall
be null and void.
 
11.           Taxes.  The Company makes no representation about tax treatment to
the Holder with respect to receipt or exercise of the Warrant or acquiring,
holding or disposing of the Common Stock, and the Holder represents that the
Holder has had the opportunity to discuss such treatment with the Holder’s tax
advisers.
 
12.           Remedies.  Each party stipulates that the remedies at law in the
event of any default or threatened default by the other party in the performance
or compliance with any of the terms of this Warrant are and shall not be
adequate, and that such terms may be specifically enforced by a decree for that
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 
 

--------------------------------------------------------------------------------

 
 
13.           Governing Law.  This Warrant shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York without
regard to its principles of conflicts of laws.
 
14.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
Holder and the Company.
 


 
[Remainder of page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

* * *
 
IN WITNESS WHEREOF, the parties have caused this Warrant to be executed this
11th day of June, 2010.
 

 
CHINA SWINE GENETICS, INC.
                   
By:
       
    Zhenyu Shang, CEO
 




 
 

--------------------------------------------------------------------------------

 

EXERCISE NOTICE


CHINA SWINE GENETICS, INC.


Warrant No. ______
Original Issue Date:  ______________, 2010
 
Ladies and Gentlemen:


(1)           The undersigned hereby elects to exercise the above-referenced
Warrant with respect to ____________ shares of Common Stock.  Capitalized terms
used herein and not otherwise defined herein have the respective meanings set
forth in the Warrant.
  
(2)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder the number of shares of Common Stock determined in accordance with the
terms of the Warrant.
 
(5)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 4 of this
Warrant to which this notice relates.







 
HOLDER:
               
(Print name)
       
By:
         
Title:
 

 



--------------------------------------------------------------------------------